Citation Nr: 1710906	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder.  

2.  Entitlement to service connection for gout, to include as due to service-connected hypertension.  

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to service-connected hypertension.  

4.  Entitlement to service connection for a disability manifested by night sweats, to include as due to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 1992 and from December 1995 to August 1996.  The Veteran also has National Guard service, which includes periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), which have yet to be verified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim was remanded most recently in March 2016 for additional development.  Unfortunately, the requested development has not been completed.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 remand, the Board requested that the Veteran's dates and circumstances of service, including in the Army National Guard and ACDUTRA/INACDUTRA, be verified.  There is a memorandum dated December 8, 2016, which includes dates for active duty, ACDUTRA, and INACDUTRA.  However, it is unclear exactly who authored the memorandum and from where the information was obtained.  Moreover, it does not appear to be accurate as the Veteran was noted to have been on ACDUTRA from November 1992 to November 2001 and June 16, 2011 to June 30, 2011, while also being on INACDUTRA from August 1996 to June 2001 and July 2001 to November 2001.  This obviously is not possibly correct.  There is no other evidence that an attempt was made to verify the Veteran's service, as requested.  

In addition, the Board requested that all pertinent medical records associated with the Veteran's employment with the United States Postal Service (USPS).  The record indicates that VA was informed that there was a medical file associated with the Veteran located in the district in which he worked in Jackson, Mississippi, and the address and contact person was provided.  The record does not demonstrate that a request for this evidence was made. 

Finally, the Board requested that a VA examination be provided to assess whether the Veteran has gout or any other arthritis condition, to include left foot arthritis diagnosed in a previous VA examination, and whether the Veteran has a disability manifested by night sweats that is etiologically related to service or a service-connected disability.  The examiner was requested to specifically address whether the medications used to treat service-connected hypertension caused or permanently aggravated any gout/arthritis disability and to consider the Veteran's prior diagnosis of gouty arthritis in April 2011.  

In the subsequent June 2016 VA examination, the VA examiner failed to provide an etiology opinion for left foot arthritis as requested.  Moreover, while the examiner discussed whether the use of medications called HCTZ and allopurinol in providing an etiology opinion, the Veteran's representative reiterated in a March 2017 Brief the contention that the Veteran's treatment with Tenex (Guanfacine) in 1995 and Atenolol during active duty could have led to the incurrence of gout as could his untreated and uncontrolled hypertension from 1992 to 1995.  These contentions were not addressed by the examiner.  

Moreover, the examiner did not address whether the Veteran had a disability manifested by night sweats that is etiologically related to service or a service-connected disability.  

As the Board's March 2016 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested development must be completed before further appellate action can proceed.  

All outstanding records of ongoing VA treatment should be reviewed and associated with the file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  Determine the exact circumstances and dates (to the extent possible) of the Veteran's service in the National Guard, including distinguishing when he was on active duty, ACDUTRA, and INACDUTRA.   

2.  Once the above has been accomplished, attempt to obtain all treatment records associated with those dates of service.  

3.  Obtain all pertinent medical records associated with employment with the USPS, including at the location in Jackson, Mississippi, which USPS identified as the location of his medical file.

4.  Schedule the Veteran for a VA examination of his gout, arthritis, and a disability manifested as night sweats.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner must specifically state and explain whether the Veteran has a disability manifested by night sweats.  
If the examiner concludes that the Veteran does not have gout, he/she is also requested to explain that finding in light of the diagnosis of gouty arthritis in April 2011.  For example, does the examiner disagree with that diagnosis and why? Or is it possible that the gouty arthritis present at the time has resolved?

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's claimed disabilities, including gout and a disability manifested by night sweats, if present at any time since the claim was initiated, and also including left foot arthritis found upon previous VA examinations, had onset during the Veteran's active military service or were caused or permanently aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 

The examiner should address the Veteran's contention that his gout/arthritis and a disability claimed as night sweats were caused or permanently aggravated by his service connected hypertension, to include any medications prescribed to treat his condition, including, but not limited to Tenex (Guanfacine) in 1995 and Atenolol during active duty service.  The examiner must specifically respond to the Veteran's contentions that use of these medications, or possible uncontrolled hypertension, caused or aggravated his current disability, whether it is gout, arthritis, or a disability manifested by night sweats.  

A complete rationale for these opinions should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



